Citation Nr: 0516257	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches, blackouts, and dizziness.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This appeal arises from rating decisions of the Indianapolis, 
Indiana Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a disability manifested by headaches, 
blackouts, and dizziness, and for service connection for 
hepatitis C.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
This case was remanded from the Board to the RO in December 
2004 for additional development of the evidence to include 
obtaining medical nexus opinions.  The record reflects that 
the veteran is incarcerated at the Indiana State Prison.  The 
record further reflects that the veteran has been afforded VA 
examinations in the past while he was incarcerated (see, for 
example, the report of a March 1995 VA examination).  The 
veteran has also noted that his place of incarceration has 
examination rooms that are made available to doctors and that 
physicians had recently examined other prisoners in relation 
to their VA compensation claims.  (See March 2000 letter from 
veteran).  

The Board acknowledges that providing VA examinations to 
veterans incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  The Court, however, has 
provided a degree of guidance for VA adjudicators in the 
event that a veteran is incarcerated.  The Court has 
cautioned adjudicators of incarcerated veterans to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In a subsequent decision which affirmed this need to tailor 
assistance to incarcerated veterans, the Court explained that 
where the Secretary has determined that a veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, supra, 
a remand is required to provide the Secretary with another 
opportunity to fulfill the statutory duty to assist the 
appellant in developing the facts of his claim.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  

In the present case, a February 2005 report of contact shows 
that officials at the Indiana State Prison indicated that 
transportation could not be afforded to take the veteran for 
a medical examination without a court order.  The report of 
contact stopped at this point.  The RO failed to address with 
officials at the Indiana State Prison whether the veteran 
could be examined at the prison as detailed in Bolton.  Thus, 
the RO's efforts to date, do not meet VA's duty to assist 
incarcerated veterans.  Once again, no attempt was made to 
afford the veteran an examination at the correctional 
facility where he is incarcerated.

Consequently, in light of the previous inadequate attempts to 
schedule the veteran for a VA examination, the Board 
concludes that another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board imposes 
upon the Secretary a concomitant duty to ensure compliance 
with the terms of the remand). On remand, if the scheduling 
of the veteran for a VA examination proves not to be 
possible, the RO must document in the claims file all efforts 
that were expended to have the veteran examined despite his 
incarceration, such as attempting to secure an examination by 
a fee-basis physician.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Indiana State Prison.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the RO should undertake all 
appropriate steps to afford the veteran a 
VA examination at the Indiana State 
Prison by either a VA physician or a fee-
basis physician.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
provide a diagnosis for all disability 
manifested by headaches, blackouts, and 
dizziness.  Based on the current 
examination and a complete review of the 
record, the physician should render a 
medical opinion as to whether it is at 
least as likely as not that any 
disability manifested by headaches, 
blackouts, and dizziness or whether 
hepatitis C is related to disease or 
injury suffered during the veteran's 
active military service.  With regard to 
the claim for hepatitis C, the physician 
should indicate whether hepatitis C is 
secondary to alcohol and drug abuse and, 
if so, whether the alcohol and drug abuse 
is secondary to his service connected 
post-traumatic stress disorder.  In 
answering these questions, the physician 
must use the underlined standard of proof 
provided by the Board.  All factors upon 
which the VA medical opinion is based 
must be set forth in the record.

3.  If the development in part (2) above 
is not accomplished, the RO must place 
written documentation in the claims 
folder detailing all attempts that were 
made to provide the veteran with a VA 
examination at the correctional facility 
where he is currently incarcerated by 
either a VA physician or a fee-basis 
physician.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



